                                                           rJ.s.   i)1s-rR1c7-   colrR-1   --•--=
                                                      /\'ORTflf R'\ LliSTRICT OF TEXAS
                  IN THE UNITED STATES DISTRICT OURT               FlLED
                       NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION             L_J~L 12 2021 J
                                                      CLERK, l!.5. D.lSTRlCT COURT


FRANCISCO PENA, JR.,                §
                                    §
             Movant,                §
                                    §
vs.                                 §    NO. 4:21-CV-398-A
                                    §    (NO. 4:18-CR-102-A)
UNITED STATES OF AMERICA,           §
                                    §
             Respondent.            §


                       MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of Francisco Pena,

Jr., movant, under 28 U.S.C. § 2255 to vacate, set aside, or

correct sentence by a person in federal custody. The court,

having considered the motion, the government's response, the

record,   including the record in the underlying criminal case,

No. 4:18-CR-102-A, and applicable authorities,        finds that the

motion must be denied.

                                    I.

                               Background

      The record of the underlying criminal case reflects the

following:

      On May 8, 2018, movant was named in a one-count information

charging him with possession with intent to distribute a mixture

and substance containing a detectable amount of methamphetamine,
in violation of 21 U.S.C.                       §   84l(a) (1) and (b) (1) (C). CR Doc.i 17.

On May 18, 2018, movant appeared before the court with the

intent to plead guilty to the information without benefit of a

written plea agreement. CR Doc. 20. Movant and his counsel

signed a waiver of indictment, CR Doc. 21, and a factual resume

setting forth the elements of the offense, the penalties movant

faced, and the stipulated facts establishing that movant had

committed the offense charged. CR Doc. 22. Under oath, movant

stated that no one had made any promise or assurance of any kind

to induce him to plead guilty. Further, movant stated his

understanding that the guideline range was advisory and was one

of many sentencing factors the court could consider; that the

guideline range could not be calculated until the presentence

report         ("PSR") was prepared; the court could impose a sentence

more severe than the sentence recommended by the advisory

guidelines and movant would be bound by his guilty plea; the

court could take into account facts not mentioned in the

stipulated facts; movant and his counsel had discussed how the

guidelines might apply in his case; movant was satisfied with

his counsel and had no complaints regarding his representation;

and, movant and counsel had reviewed the factual resume and



1 The   "CR Doc._" reference is to the number of the item on the docket in the underlying criminal case, No. 4: l 8-
CR-102-A.
                                                           2
movant understood the meaning of everything in it and the

stipulated facts were true. Movant's counsel acknowledged that

movant was willing to plead guilty because he was just charged

with one count. The court accepted the plea, finding that movant

was fully competent and capable of entering an informed plea;

his plea of guilty was knowing and voluntary supported by an

independent basis in fact containing each of the essential

elements of that offense; and that such plea did not result from

force,   threats, or promises. CR Doc. 64.

     The probation officer prepared the PSR, which reflected

that movant's base offense level was 36. CR Doc. 26,         1 17. He
received a two-level and a one-level reduction for acceptance of

responsibility. Id.   11 24, 25. Based on a total offense level of
33 and a criminal history category of II, movant's guideline

range was 151 to 188 months. Id.       1   84. The probation officer

filed an addendum to make a correction to the PSR as to the term

of supervised release. CR Doc. 28. Movant filed objections. CR

Doc. 30. The probation officer prepared a second addendum

rejecting the objections. CR Doc. 33.

     At the sentencing hearing, the court pointed out that the

responses by the government and probation officer showed that

the objections were without merit. Counsel agreed and declined

to pursue the objections, urging instead that movant should

                                   3
receive a downward departure based on recent cooperation with

the government. The court sentenced movant to a term of

imprisonment of 188 months. CR Doc. 65; CR Doc. 36. He appealed.

CR Doc. 38. The court allowed his retained attorney to withdraw

and appointed counsel to represent him on appeal,                                               finding that

he was entitled to proceed in forma pauperis. CR Doc. 56. The

United States Court of Appeals for the Fifth Circuit affirmed

the judgment. United States v. Pena, 780 F. App'x 193                                               (5th Cir.

2019). His petition for writ of certiorari was denied. Pena v.

United States, 140 s. Ct. 1236 (2020)

                                                           II.

                                          Grounds of the Motion

          On March 1, 2021, the clerk received for filing movant's

motion under§ 2255. Doc.' 1. The envelope in which it arrived

reflects that movant placed it in the prison mailing system for

processing on February 24, 2021. Id. at 13. The government does

not contest the timeliness of the motion. Doc. 13 at 2. The

clerk also received for filing on March 1, 2021, a document

titled "Amended Motion in Support of Original Motion under 28

U.S.C. Section 2255, to Vacate, Set Aside, or Correct Sentence."

Doc. 2. Ordinarily, an amended motion replaces in its entirety




2   The "Doc.   '' reference is to the number of the item on the docket in this civil action.
                                                             4
the original. In this case, the government has treated the

amended motion as a supplement and the court will do likewise.

                                    III.

                             Standards of Review

A.    28   u.s.c. §   2255

      After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted. United States v. Frady, 456 U.S.

152, 164-165    (1982); United States v. Shaid, 937 F.2d 228, 231-

32   (5th Cir. 1991). A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors. Shaid, 937 F.2d at 232.

      Section 2255 does not offer recourse to all who suffer

trial errors. It is reserved for transgressions of

constitutional rights and other narrow injuries that could not

have been raised on direct appeal and would, if condoned, result

in a complete miscarriage of justice. United States v. Capua,

656 F.2d 1033, 1037 (5th Cir. Unit A Sept. 1981). In other

words, a writ of habeas corpus will not be allowed to do service

for an appeal. Davis v. United States, 417 U.S. 333, 345 (1974);

                                      5
United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).

Further, if issues "are raised and considered on direct appeal, a

defendant is thereafter precluded from urging the same issues in

a later collateral attack." Moore v. United States, 598 F.2d 439,

441 (5th Cir. 1979)   (citing Buckelew v. United States, 575 F.2d

515, 517-18   (5th Cir. 1978)).

B.   Ineffective Assistance of Counsel Claims

     To prevail on an ineffective assistance of counsel claim,

movant must show that   (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668,   687   (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012).     • [A) court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies.• Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750, 751     (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors •so

undermined the proper functioning of the adversarial process

that the trial cannot be relied on as having produced a just

                                  6
result.• Cullen v. Pinholster, 563 U.S. 170, 189   (2011)   (quoting

Strickland, 466 U.S. at 686). Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance. Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet

the Strickland test. Miller v. Johnson, 200 F.3d 274, 282     (5th

Cir. 2000).

                               IV.

                            Analysis

     The bulk of movant's original motion is devoted to the

argument that he received ineffective assistance of counsel for

a number of different reasons. Doc. 1. The government has

identified 17 claims. Doc. 13. The court is satisfied that all

of them are conclusory and fail to meet the Strickland test.

Miller, 200 F.3d at 282; Ross v. Estelle, 694 F.2d 1008, 1011

(5th Cir. 1983). In addition, the court notes that the original

motion is not signed and is wholly unsupported. Nevertheless,

the court addresses the allegations as though they had been

properly presented.

     A voluntary guilty plea waives all nonjurisdictional

defects in the proceedings, including claims of ineffective

                                7
assistance of counsel except insofar as the ineffectiveness is

alleged to have rendered the guilty plea involuntary. United

States v. Palacios, 928 F.3d 450, 455   (5th Cir. 2019). This

includes claims regarding failure to investigate or challenge

police misconduct and the like. United States v. Glinsey, 209

F.3d 386, 392   (5th Cir. 2000).

     In this case, any claim that movant's plea was not knowing,

voluntary, and intelligent is belied by the record.   "Solemn

declarations in open court carry a strong presumption of

verity." Blackledge v. Allison, 431 U.S. 63, 74   (1977). The same

is true for written documents such as the factual resume. Hobbs

v. Blackburn, 752 F.2d 1079, 1081 (5th Cir. 1985). For a

defendant who seeks habeas relief on the basis of alleged

promises inconsistent with representations he made in open court

when entering his plea of guilty to prevail, he must prove: " ( 1)

the exact terms of the alleged promise,   (2) exactly when, where,

and by whom the promise was made, and (3) the precise identity

of the eyewitness to the promise." United States v. Cervantes,

132 F.3d 1106, 1110   (5th Cir. 1998). To be entitled to an

evidentiary hearing, the defendant must produce "independent

indicia of the likely merit of [his] allegations, typically in

the form of one or more affidavits from reliable third parties."

Id. "If, however, the defendant's showing is inconsistent with

                                   8
the bulk of [his] conduct or otherwise fails to meet    [his]

burden of proof in the light of other evidence in the record, an

evidentiary hearing is unnecessary." Id. See also United States

v. Fuller, 769 F.2d 1095, 1099 (5th Cir. 1985).

     Here, as the court found at the conclusion of the

arraignment hearing, movant's guilty plea was knowing and

voluntary and made with sufficient awareness of the relevant

circumstances and likely consequences. Bradshaw v. Stumpf, 545

U.S. 175, 183   (2005). Movant has failed to provide any

independent evidence in support of any of his contentions that

are at variance with the statements he made, or the answers he

gave, while under oath at the arraignment hearing. In

particular, movant testified that no one had made any promises

to him or otherwise coerced him into pleading guilty. Further,

he testified that he had discussed with his attorney the

sentencing guidelines and how they might apply and that he was

fully satisfied with the representation provided to him. CR Doc.

64. Movant understood fully the charge against him, the elements

of the offense, and the penalties he faced. They were set forth

in the factual resume he signed and reviewed with him at

arraignment. CR Doc. 22; CR Doc. 64.

    As the government notes, even if movant could show

ineffective assistance, he has made no attempt to show

                                 9
prejudice. Doc. 13 at 9. To establish his entitlement to relief,

he must show that there is a reasonable probability that, but

for counsel's errors, he would not have pleaded guilty and would

have insisted on going to trial. Hill v. Lockhart, 474 U.S. 52,

59 (1985). Movant's post hoc assertions about how he would have

pleaded are insufficient to meet the burden. Lee v. United

States, 137 S. Ct. 1958, 1967 (2017). And, the record reflects

that the burden could not be met in this case. At no time did

movant seek to withdraw his plea. Rather, he continued to

cooperate with the government after he entered his plea of

guilty. CR Doc. 65. Had he gone to trial, he would have lost

acceptance of responsibility and likely faced a greater

sentence.

     Movant also asserts that he received ineffective assistance

of counsel at sentencing. Again, his allegations are wholly

canclusory and unsupported. Miller, 200 F.3d at 282. He alludes

to a failure to investigate and present mitigating evidence, but

does not allege with specificity what any investigation would

have revealed and how it would have altered the outcome. United

States v. Green,   882 F.2d 999, 1003   (5th Cir. 1989). His

allegation that counsel failed to object to the drug quantity is

unfounded. Movant's counsel objected to the PSR's drug quantity

calculation. CR Doc. 30. The objections were without merit, as

                                 10
counsel had to admit at sentencing. CR Doc. 65. That counsel

failed to file a motion for extension of time in which to file

objections to the PSR did not result in any harm to movant,

since the court considered the untimely objections. Id. Movant

also says that counsel was ineffective in failing to object to

the PSR under Rule 32 of the Federal Rules of Criminal

Procedure. He does not explain what he is talking about or how

he was harmed as a result. His counsel confirmed at sentencing

that she and movant had received the PSR and the two addenda and

had reviewed them together. Id. Counsel cannot have been

ineffective in failing to assert frivolous objections. United

States v. Kimler, 167 F.3d 889, 893   (5th Cir. 1999).

    Movant says his counsel was ineffective in failing to file

a notice of appeal. Doc. 1 at 4. But, he does not say that he

instructed counsel to appeal and she failed to do so. See United

States v. Pham, 722 F.3d 320, 323 (5th Cir. 2013). The record

reflects that he filed a notice of appeal on his own behalf, CR

Doc. 38, and that counsel was appointed to represent him on

appeal. CR Doc. 56. That movant was unsuccessful on appeal does

not mean that he received ineffective assistance. Dorsey v.

Stephens, 720 F.3d 309 (5th Cir. 2013).

     In his original motion, movant additionally asserts that

the court erred when it imposed a substantively unreasonable

                                11
sentence, when it failed to grant a downward variance, and when

it failed considered facts outside those admitted by movant as

part of his guilty plea. Doc. 1 at 3, 5. These grounds could and

should have been raised on appeal and cannot be raised here.

Shaid, 937 F.2d at 231.

     In his amended motion, movant raises four additional issues

regarding sentencing.    (The amended motion reads like an appeal

brief and may have been mistakenly filed.)     The grounds addressed

were raised on appeal and cannot be considered here. United

States v. Kalish,   780 F.2d 506, 508    (5th Cir. 1986).

                                  V.

                                 Order

     The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C.    § 2255 be, and is hereby, denied.
     Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§ 2253(c) (2), for the reasons discussed herein, the court further
ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the




                                  12
denial of a constitutional right.

     SIGNED July 12, 2021.




                                13
